Citation Nr: 0532099	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to February 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
entitlement to service connection for a left wrist 
disability.

As will be discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran maintains that at the time of his injury to the 
right wrist in service, he also injured his left wrist.  In 
the alternative, he argues that overuse of the left 
hand/wrist to compensate for the service-connected right 
wrist has resulted in disability of the left wrist.

Private medical evidence associated with the claims folder 
reveals that the veteran has a diagnosis of carpal tunnel 
syndrome affecting his left wrist.  Furthermore, the private 
physicians have related the left wrist disorder to the 
veteran's period of active duty, based on his account of his 
medical history.  

A January 2002 VA medical examination did not address the 
left wrist, and to date, the veteran has not had a VA medical 
examination that specifically addresses the nature of his 
current left wrist disability, has reviewed the veteran's 
relevant medical history in detail as it pertains to his left 
wrist, and has presented a nexus opinion regarding the 
likelihood that it was related to service.  

The veteran is currently service-connected for status-post 
right wrist dislocation and strain.  As this right wrist 
disability affects the veteran's dominant upper extremity, an 
examination would be useful to resolve the question of 
whether there exists an etiological relationship between the 
veteran's need to compensate for his right wrist impairment 
with his left upper extremity and his current left wrist 
diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
If no such relationship is found, the examiner should also 
determine whether there is aggravation of the non-service-
connected left wrist disability by the service-connected 
right wrist and if so, the degree to which the left wrist is 
disabled above and beyond its normal level of impairment if 
no such aggravation from the right wrist existed.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA 
which treated the veteran for a left 
wrist disorder since service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. .

2.  The veteran must be scheduled for a 
VA orthopedic examination to obtain a 
definitive medical diagnosis of his 
current left wrist disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
pertinent symptomatology and findings 
must be reported in detail.  After a 
review of the service medical records and 
post service medical records, the 
examiner should state whether the left 
wrist diagnosis is related to the 
veteran's active duty service through 
answering the following questions:  

(a.)  The physician should 
address the question of 
whether it is as likely as not 
that there exists an 
etiological relationship 
between the veteran's need to 
compensate for his right wrist 
impairment with his left upper 
extremity and his current left 
wrist diagnosis.   

(b.)  If no etiological 
relationship is found between 
the veteran's period of active 
duty and/or his service-
connected right wrist 
disability, the examiner 
should address the question of 
whether it is as likely as not 
that there is aggravation of 
the non-service-connected left 
wrist disability by the 
service-connected right wrist.  
If so, the examiner should 
state, with as much precision 
as possible, the degree to 
which the left wrist is 
disabled above and beyond its 
normal level of impairment if 
no such aggravation from the 
right wrist existed. 

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a left wrist 
disability.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

